NUMBER 13-06-00149-CV

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


ANN M. FERNANDEZ,                                                     Appellant,

                                        v.

FROST NATIONAL BANK, FORMER
EXECUTOR OF THE ESTATE OF
ELENA SUESS KENEDY, DECEASED,
AND FROST NATIONAL BANK
AND PABLO SUESS, TRUSTEES
OF THE JOHN G. KENEDY, JR. CHARITABLE TRUST,                          Appellees.


  On appeal from the 105th District Court of Kenedy County, Texas.


                                  OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
                   Opinion by Chief Justice Valdez

      By petition for bill of review, Ann Fernandez, appellant, directly attacked a

declaratory judgment rendered in 1949. Frost National Bank, Former Executor of the

Estate of Ellena Suess Kenedy, Deceased, and Frost National Bank and Pablo Suess,
Trustees of the John G. Kenedy Jr. Charitable Trust (collectively referred to as the

“Trustees”), appellees, moved for summary judgment and an anti-suit injunction.           The

district court granted the Trustees’s motion for summary judgment and issued an anti-suit

injunction.   By three issues, Fernandez complains that the district court (1) lacked

jurisdiction to render a summary judgment; (2) erred by granting summary judgment; and

(3) erred by granting a permanent anti-suit injunction. We reverse and remand the

summary judgment with instructions to abate the case and reverse and render a denial of

the anti-suit injunction.

                                       I. BACKGROUND

       John G. Kenedy Jr. (“Kenedy”) died on November 26, 1948. He left a holographic

will, dated March 7, 1943, which appointed his wife, Elena Suess Kenedy, as the

independent executor of his estate. The will states, “I [bequeath] and devise to my beloved

wife Elena Süss [sic] Kenedy all my property of every character and [description] both

personal and mixed.” The will was probated in the County Court of Kenedy County on

December 29, 1948. Kenedy’s estate included mineral interests that were leased to

Humble Oil & Refining Company (“Humble Oil”).

       Humble Oil, on July 14, 1949, filed a will construction suit (the “Humble Oil Case”)

in district court to settle a potential ambiguity in the will. According to Humble’s pleadings,

the will could be read to leave an intestacy as to Kenedy’s real property. Only Elena Suess

Kenedy and Sarita Kenedy East, Kenedy’s sister, received notice of the Humble Oil Case,

and no attorney ad litem was appointed to represent unknown heirs. The district court

rendered a judgment on October 12, 1949, finding that all of Kenedy’s heirs were before

it. The district court declared Kenedy’s will did not leave an intestacy but instead passed


                                              2
his interest in any real property to Elena S. Kenedy.1

A.       Fernandez’s Heirship Application and Petition for Bill of Review

         On May 9, 2002, Fernandez filed an application for declaration of heirship in

Kenedy’s estate in the County Court of Kenedy County (the “probate court”). Fernandez

alleged that her mother, Maria Saenz Rowland, was employed as a maid by Kenedy in the

1920s and that she is the child of a relationship between Rowland and Kenedy. Fernandez

further alleged that the Kenedy family disavowed and “covered up” Fernandez’s paternity.

Rowland allegedly told Fernandez, who was born on October 28, 1925, that Kenedy was

her biological father in May 2000; that date, according to Fernandez, was the first time that

she knew for certain that Kenedy was her father. Based on her mother’s declaration and

past speculation, Fernandez claimed to be Kenedy’s sole heir.

         On May 13, 2003, Fernandez entered district court with a petition for an equitable

bill of review (“petition”) in the Humble Oil Case. In her petition, Fernandez argued that

she: (1) was a necessary party to the Humble Oil Case and accordingly, that the judgment

in that case was not binding on her; (2) had a right to an equitable bill of review because

she was not afforded proper notice; (3) was entitled to set aside the judgment on

constitutional grounds; and (4) timely pleaded her petition because the discovery rule tolled

any applicable statute of limitations. Shortly after filing her petition, Fernandez moved to

abate her petition in the Humble Oil Case so that the probate court could transfer her

petition to itself. See TEX . PROB. CODE ANN . § 5B (Vernon Supp. 2007).

B.       Probate and Mandamus Proceedings


         1
              Although Hum ble’s petition did not cite the applicable declaratory judgm ent statute, it is clear that
the district court rendered declaratory relief. See Acts 1943, 48th Leg., p. 265, ch. 164. (current version at
T EX . C IV . P RAC . & R EM .C OD E A N N . § 37.004 (Vernon 1997)).

                                                         3
        On August 27, 2003, the probate court, which had been assigned a statutory

probate judge, signed a “Second Order Transferring and Consolidating Causes of Action”

(the “second transfer order”).2            The second transfer order transferred Fernandez’s

equitable bill of review petition from the district court that had rendered the original

judgment to the probate court; it also consolidated the transferred equitable bill of review

proceeding into a newly created probate cause number, which housed the contested

estates of John G. Kenedy Jr., Sarita Kenedy East, and Elena Suess Kenedy.

        The Trustees petitioned this Court for mandamus relief from the second transfer

order, and on February 9, 2004, this Court issued an order staying all proceedings in the

contested estates. In reciting the procedural history of the case, we noted that at the time

the first and second transfer orders were signed, the estates in question had long since

been closed and that no estates were pending before the probate court. In re Kenedy

Mem’l Found., 159 S.W.3d 133, 144 (Tex. App.–Corpus Christi 2004, orig. proceeding)

(hereinafter referred to as “this Court’s mandamus opinion”) (“The record indicates that the

estates of Mr. Kenedy, Mrs. Kenedy, and Ms. East were all closed years ago, a fact no

party disputes.”). This Court held that the probate court lacked statutory authority under

section 5B of the probate code to order the transfer of the three bills of review because no

estate was pending. Id. at 145-46. We conditionally granted mandamus relief and directed




        2
         The second transfer order also transferred a related bill of review proceeding from district court to
probate court. See Fernandez v. The John G. and Marie Stella Kenedy Mem’l Found., No. 13-06-539-CV,
2007 Tex. App. LEXIS _____, at * ___ (Tex. App.–Corpus Christi May __, 2008, no pet. h.).

        On Novem ber 5, 2002, the sam e assigned statutory probate judge signed an order transferring and
consolidating causes of action (the “first transfer order”) in yet another related bill of review proceeding. See
Fernandez v. The John G. and Marie Stella Kenedy Mem’l Found., No. 13-06-170-CV, slip op. at 3, 2007 Tex.
App. LEXIS _____, at * ___ n.2 (Tex. App.–Corpus Christi May. __, 2008, no pet. h.).

                                                       4
the probate court to vacate its transfer orders. Id. at 146.3

       On June 18, 2004, the probate court ordered Kenedy’s remains exhumed and

examined to determine whether he is Fernandez’s biological father. The Trustees sought

a writ of mandamus from this Court for protection from the exhumation order, but its

request was denied. In re Frost Nat'l Bank, No. 13-04-339-CV, 2004 Tex. App. LEXIS

6002, at *1 (Tex. App.–Corpus Christi Jul. 6, 2004, orig. proceeding) (per curiam). The

Trustees took their request for mandamus relief (the “exhumation mandamus”) to the

supreme court, which stayed the exhumation order. In re Frost Nat’l Bank, No. 04-0608,

200_ Tex. LEXIS ____(Tex. ____). The exhumation mandamus was consolidated with

a related original proceeding, see In re Kenedy Found., No. 04-0607, 200_ Tex. LEXIS

_____ (Tex. _____), and submitted at oral argument on September 29, 2005.4

C.     Summary Judgment, Probate Proceedings Redux, and Injunctive Relief

       On January 6, 2006, the Trustees filed motions for no-evidence and traditional

summary judgment in the equitable bill of review proceeding. The Trustees raised

numerous grounds for summary judgment, including laches, adverse possession,

construction of the will, and lack of standing.

       Before responding to the Trustees’s summary judgment motions in district court,

Fernandez, on February 27, 2006, filed a “Motion to Re-Open Estate of John G. Kenedy,

Jr., Transfer Humble Oil Case Under Texas Probate Code 5B, and Motion for Partial

Summary Judgment of Ann Fernandez” (“probate court motion”) in probate court.



       3
          This Court’s m andam us opinion was handed down on June 16, 2004; to date the record does not
evidence that the transfer orders have been vacated.

       4
          On February 25, 2008, the suprem e court abated the consolidated original proceedings pending
resolution of this appeal and its two related appeals.

                                                  5
Fernandez pleaded to the probate court that constitutional and equitable grounds

supported “re-opening” Kenedy’s estate and called for the appointment of a temporary

administrator. She also requested a transfer of the Humble Oil Case from district court to

probate court. Through her probate court motion, Fernandez sought a partial summary

judgment declaring that: (1) the Humble Oil Judgment was void; (2) Kenedy died intestate;

(3) retroactive application of modern intestacy statutes was constitutionally required; (4)

the applicable standard for paternity was by a preponderance of the evidence; and (5) the

discovery rule applied.

       In response to Fernandez’s probate court motion, the Trustees filed, in the district

court, an emergency application for temporary restraining order; they also sought a

permanent injunction. The Trustees argued that Fernandez was attempting to circumvent

the district court’s jurisdiction by filing her probate court motion and setting it for a hearing

just a few days before the district court was scheduled to hear the Trustees’s summary

judgment motions. The district court (1) issued a temporary restraining order prohibiting

Fernandez from proceeding with her probate court motion and (2) scheduled a hearing on

the Trustees’s request for a permanent injunction.

       After being enjoined from proceeding in probate court, Fernandez returned to district

court and filed a response to the Trustees’s summary judgment motions. She also

amended her abatement motion to include an argument that the probate court held

dominant jurisdiction over her petition because “[t]he parties and the issues presented in

[the probate court proceeding] are the same parties and issues presented in this cause.”

D.     District Court’s Orders and Notices of Appeal

       The district court, on March 27, 2006, denied Fernandez’s motion to abate and


                                               6
granted a summary judgment in the Trustees’s favor without specifying the grounds.

Fernandez filed her notice of appeal on March 28, 2006.

         On April 12, 2006, the district court permanently enjoined Fernandez from pursuing

the Humble Oil Case in the probate court. The district court then entered a modified

summary judgment that incorporated the originally-granted summary judgment and the

injunctive relief on April 25, 2006. Fernandez filed an amended notice of appeal. No

findings of fact and conclusions of law were requested. This appeal ensued.

                                           II. SUMMARY JUDGMENT

         By her first issue, Fernandez challenges the denial of her motion to abate and the

district court’s jurisdiction.5 Fernandez argues that the district court was without jurisdiction

to act on the Trustees’s summary judgment motions because the probate court was in the

process of determining whether she was an heir, which in turn, would settle the question

of whether she had an interest in the Humble Oil Case. In her motion to abate, Fernandez

argued that the probate court had acquired dominant jurisdiction over the probate



         5
            Fernandez’s first issue challenges the district court’s action on two jurisdictional grounds.
Fernandez's first jurisdictional argum ent is that the bill of review was not properly before the district court. She
notes that the probate court did not follow this Court's direction by failing to vacate its order transferring the
Hum ble Oil Case from district court to probate court. In re Kenedy Mem'l Found., 159 S.W .3d 133, 146 (Tex.
App.–Corpus Christi 2004, orig. proceeding). She argues that because the probate court's transfer order was
never vacated, the case had "never been physically transferred back" to the district court and that, therefore,
the district court lacked jurisdiction.

         Fernandez's “never-transferred-back” argum ent fails because any order rendered by a trial court
lacking in jurisdiction, other than granting a m otion to dism iss, is void and should be regarded as if it never
existed. See State ex rel. Latty v. Owens, 907 S.W .2d 484, 485 (Tex. 1995); Greathouse v. McConnell, 982
S.W .2d 165, 167 (Tex. App.–Houston [1st Dist.] 1998, pet. denied). W e previously held that the probate judge
"had no authority under section 5B of the probate code to order the transfers and abused his discretion in
doing so." In re Kenedy Mem'l Found., 159 S.W .3d at 146. T herefore, the probate court's transfer orders
should be regarded as if they never existed. Fernandez's first jurisdictional argum ent fails.

        W e construe Fernandez's second jurisdictional argum ent as a challenge to the district court's denial
of her abatem ent m otion. T E X . R. A PP . P. 38.1(e) ("The statem ent of an issue or point will be treated as
covering every subsidiary question that is fairly included."), 38.9.

                                                         7
questions posed by her petition. The district court denied Fernandez’s motion to abate

without providing a rationale.

       At oral argument and in defense of their summary judgment, the Trustees argued

that the district court assumed Fernandez’s status as an heir and that she had standing

when it acted on the summary judgment motions. The Trustees’s argument that a court

may assume standing for purposes of a disposititve motion does not comport with our

jurisprudence on standing. Standing cannot be conferred by estoppel. See Tex. Ass'n of

Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443-46 (Tex. 1993). Standing, moreover,

is implicit in the concept of subject-matter jurisdiction. Munters Corp. v. Locher, 936
S.W.2d 494, 496 (Tex. App.–Houston [14th Dist.] 1997, n.w.h.). Jurisdiction is authorized

by constitution or statute, and it is not something the parties can confer by consent or

waiver or abrogate by agreement. Walls Regi’l Hosp. v. Altaras, 903 S.W.2d 36, 40-41

(Tex. App.–Waco 1997, no writ).

       The Trustees’s argument that the district court assumed standing is without merit

and must be dispatched as a threshold matter. The real jurisdictional problem plaguing the

summary judgment is that it was rendered by a district court that did not have control over

the heirship issues that are central to Fernandez’s petition.

A.     The Bill of Review Proceeding

       We begin by reviewing the controlling authority on bills of review. A bill of review is

a direct attack on a judgment. McEwen v. Harrison, 162 Tex. 125, 345 S.W.2d 706, 709

(1961). To have standing to bring a bill of review, the plaintiff in the bill of review action

must have been a party to the prior judgment or have had a then-existing right or interest

prejudiced by the judgment. Rodriguez ex rel. Rodriguez v. EMC Mortgage Corp., 94


                                              8
S.W.3d 795, 798 (Tex. App.–San Antonio 2002, no pet.); Lerma v. Bustillos, 720 S.W.2d
204, 205 (Tex. App.–San Antonio 1986, no writ); Barrow v. Durham, 574 S.W.2d 857, 860

(Tex. Civ. App.–Corpus Christi 1978), aff'd, 600 S.W.2d 756 (Tex. 1980).

       There is no question that Fernandez was not a party to the Humble Oil Case. Thus,

the key question in Fernandez’s petition for an equitable bill of review is whether she had

a then-existing right or interest in the Humble Oil Judgment. When the Humble Oil Case

was tried, however, this State’s intestacy statutes precluded a non-marital child from

inheriting from her father’s estate unless the parents subsequently married and the child’s

father recognized the child as his own. See Act to Regulate the Descent and Distribution

of Intestates' Estates approved Jan. 28, 1840, Republic of Texas, First Session of Third

Congress, reprinted in 2 H.P.N. Gammel, The Laws of Texas 1822-1897, at 306-309

(Austin, Gammel Book Co. 1898); Dickson v. Simpson, 807 S.W.2d 726, 727 (Tex. 1982)

(providing that as a general rule, the statutes in force at the time of death govern the

disposition of the decedent's estate). It is undisputed that this did not happen. Thus,

issues exist as to (1) whether Fernandez is actually Kenedy’s child, and (2) the

unconstitutionality of the heirship statutes as applied to Fernandez. These probate issues

control whether Fernandez has a right to an equitable bill of review in the Humble Oil Case.

       Shortly after filing her petition with the district court, Fernandez moved to abate the

district court proceeding so that her paternity and interest, if any, in Kenedy’s estate could

be determined through her earlier-filed heirship application. Fernandez sought to abate

her bill of review proceeding in district court because exclusive original jurisdiction to

determine heirship is conferred upon the county court sitting in probate, and the district

court has no such original jurisdiction. See Palmer v. Coble Wall Trust Co., 851 S.W.2d
9
178, 180 n.3 (Tex. 1992). Thus, whether Fernandez had an interest in Kenedy’s estate is

undoubtably a probate question that must be resolved by the probate court and, in this

case, cannot be resolved in district court.

       We must now consider the law governing this State’s abatement process and decide

whether the district court followed it.

B.     Plea in Abatement

       When an inherent interrelation of the subject matter exists in two pending lawsuits,

a plea in abatement in the second action must be granted because the court of the first-

filed case has dominant jurisdiction. Wyatt v. Shaw Plumbing Co., 760 S.W.2d 245,

247-248 (Tex. 1988). The jurisprudential reason for the rule is that once a matter is before

a court of competent jurisdiction, "its action must necessarily be exclusive" because it is

"impossible that two courts can, at the same time, possess the power to make a final

determination of the same controversy between the same parties." Perry v. Del Rio, 66
S.W.3d 239, 252 (Tex. 2001) (citing Cleveland v. Ward, 116 Tex. 1, 285 S.W. 1063, 1070

(1926)).

       The party bringing the plea in abatement must show that (1) the other suit

commenced first; (2) the suit is still pending; (3) the same parties are involved; and (4) the

controversies are the same. See S. County Mut. Ins. Co. v. Ochoa, 19 S.W.3d 452, 468

(Tex. App.–Corpus Christi 2000, no pet.) (op. on reh'g). The movant has the burden of

proof to establish the allegations in his motion to abate. Flowers v. Steelcraft Corp., 406
S.W.2d 199, 199 (Tex. 1966); S. County Mut. Ins. Co., 19 S.W.3d at 469.

       We review the trial court's action in granting or denying a plea in abatement using

an abuse of discretion standard. Wyatt, 760 S.W.2d at 248; Davis v. Guerrero, 64 S.W.3d
10
685, 691 (Tex. App.–Austin 2002, no pet.); S. County Mut. Ins. Co., 19 S.W.3d at 468.

The trial court abuses its discretion when it acts in an unreasonable and arbitrary manner,

or without reference to any guiding rules or principles. See Downer v. Aquamarine

Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985).

         Fernandez has shown that (1) her heirship application in the probate court was filed

on May 9, 2002, which was nearly a year before she filed the equitable bill of review

proceeding in district court; (2) her heirship application is currently pending; (3) the same

parties are involved; and (4) the controversies are the same. The controversies are the

same because Fernandez’s heirship application and petition rest on the same

assertion—Fernandez’s paternity. Moreover, the probate court holds exclusive jurisdiction

over the heirship and probate matters at the center of Fernandez’s petition for an equitable

bill of review. See Palmer, 851 S.W.2d at 180 n.3.

         Because Fernandez established the basic elements for an abatement, the Trustees

were obligated to refute Fernandez’s abatement evidence or establish an exception to the

abatement rule.6 See Flowers, 406 S.W.2d at 199 (Tex. 1966); cf. Hartley v. Coker, 843
S.W.2d 743, 747 (Tex. App.–Corpus Christi 1992, no writ) (providing that if the second

court determines that one of the exceptions applies, it may assume dominant jurisdiction

and proceed to judgment).

         The Trustees responded to Fernandez’s abatement motion by arguing that the

probate court could not exert dominant jurisdiction over Fernandez’s interest in Kenedy’s

estate because it has long since been closed. The Trustees cited this Court’s mandamus

         6
           Three exceptions exist to the general rule requiring abatem ent of the second suit: (1) a party's
conduct m ay estop him from asserting dom inant jurisdiction in another court; (2) the first court m ay lack power
to join parties to be joined if feasible; or (3) the party filing the first suit lacks the intent to prosecute it. W yatt
v. Shaw Plumbing Co., 760 S.W .2d 245, 248 (Tex. 1988).

                                                          11
opinion as authority for why the probate court did not hold jurisdiction over Fernandez’s

petition. This Court’s mandamus opinion, however, was an original proceeding that dealt

with the limited question of whether the probate court had the statutory authority to transfer

the Humble Oil Case to itself. In re Kenedy Mem'l Found., 159 S.W.3d 145-146. We did

not, as the Trustees suggest, dispose of Fernandez’s heirship application, and neither has

the probate court. Id.7 The Trustees did not refute Fernandez’s abatement evidence or

create a record of the abatement rule exceptions.

        We conclude Fernandez established that she was entitled to an abatement of the

equitable bill of review proceeding in district court and that the Trustees did not present any

rebuttal evidence regarding Fernandez’s motion to abate. The district court did not,

therefore, follow guiding rules and principles and clearly abused its discretion by not

abating Fernandez’s petition and by rendering a summary judgment. Fernandez’s first

issue, as it relates to the trial court’s denial of her motion to abate, is sustained.8

                                        III. ANTI-SUIT INJUNCTION

        In her third issue, Fernandez complains that the injunction, issued by the district

court in the equitable bill of review proceeding, constitutes an impermissible anti-suit

injunction because it enjoins her from:

       . . . pursuing in the Kendey County Probate Court or any other District Court
       or Probate Court, except the 105th Judicial District Court of Nueces County,
       Texas, in cause number 03-CV-050, any matters seeking reconstruction of
       John G. Kenedy, Jr.’s will, any action that would relate to the testacy of John


        7
          W e also note that the Trustees did not present any probate court order that rejects Fernandez’s
heirship application. And as already stated, the probate court is the appropriate forum to determ ine
Fernandez's heirship application.

        8
            This relieves us from having to address Fernandez’s second issue, which challenges the m erits of
the sum m ary judgm ent, because its resolution would not further affect the outcom e of this appeal. T EX . R.
A PP . P. 47.1. Thus, the Trustees’s sum m ary judgm ent grounds rem ain unanalyzed by this Court.

                                                     12
      G. Kenedy, Jr., any action seeking a judicial declaration of heirship of John
      G. Kenedy, Jr., or any claims raised in Fernandez’s Petition for Bill of Review
      filed in the 105th Judicial District Court on May 13, 2003, including but not
      limited to enjoing Ann M. Fernandez, her guardian Ray Fernandez, M.D., their
      officers, agents, servants, employees, attorneys, and those persons in active
      concert or participation with them who receive actual notice of the order by
      personal service or otherwise, from proceeding in cause number 02-02331-C,
      styled Ann M. Fernandez v. Exxon Mobil Corporation et. al, in the 94th
      Judicial District Court in Nueces County, cause number 395, styled The
      Estates of John G. Kenedy, Jr., Elena Suess Kenedy, and Sarita Kenedy
      East, Deceased, in the County Probate Court of Kenedy County, Texas,
      cause number 189, styled In the Estate of John G. Kenedy, Jr., in the County
      Probate Court of Kenedy County, Texas, and cause number 379, styled In the
      Estate of Elena Suess Kenedy, in the County Probate Court of Kenedy
      County.

       Fernandez complains that the district court was without jurisdiction to issue the anti-

suit injunction and that the Trustees did not marshal enough evidence to support the

injunction.

A.     Standard of Review

       The decision to issue an anti-suit injunction rests within the sound discretion of the

trial court. London Mkt. Ins. v. Am. Home Assurance Co., 95 S.W.3d 702, 705 (Tex.

App.–Corpus Christi 2003, no pet.). In reviewing the trial court's decision, we are to draw

inferences from the evidence in the manner most favorable to the trial court's ruling. See

id. "A trial court abuses its discretion when it acts arbitrarily and unreasonably, without

reference to guiding rules or principles, or misapplies the law to the established facts of the

case." Id. (quoting Downer, 701 S.W.2d at 241-42). A trial court is within its power to base

a decision on conflicting evidence; however, that evidence must reasonably support the

trial court's decision.   Harbor Perfusion, Inc. v. Floyd, 45 S.W.3d 713, 717 (Tex.

App.–Corpus Christi 2001, no pet.).




                                              13
B.     Applicable Law

       It is firmly established that "Texas state courts have the power to restrain persons

from proceeding with suits filed in other courts of this state." Gannon v. Payne, 706
S.W.2d 304, 305 (Tex. 1986); London Mkt., 95 S.W.3d at 705; In re Est. of Dilasky, 972
S.W.2d 763, 767 (Tex. App.–Corpus Christi 1998, no pet.). "The general rule is that when

a suit is filed in a court of competent jurisdiction, that court is entitled to proceed to

judgment and may protect its jurisdiction by enjoining the parties to a suit subsequently

filed in another court of this state." Gannon, 706 S.W.2d at 306-07 (citing Cleveland v.

Ward, 116 Tex. 1, 285 S.W. 1063, 1072 (1926)).

       The Texas Supreme Court has determined that there are four instances in which

an anti-suit injunction is appropriate: (1) to address a threat to the court's jurisdiction; (2)

to prevent the evasion of important public policy; (3) to prevent a multiplicity of suits; or (4)

to protect a party from vexatious or harassing litigation. Golden Rule Ins. Co. v. Harper,

925 S.W.2d 649, 651 (Tex. 1996) (per curiam); London Mkt., 95 S.W.3d at 705-06. There

are no precise guidelines to determine the appropriateness of an anti-suit injunction, and

the circumstances of each situation must be carefully examined. See Gannon, 706
S.W.2d at 307; London Mkt., 95 S.W.3d at 709.

C.     Analysis

       We have already concluded that the district court improperly rendered a summary

judgment, and instead, it should have abated Fernandez’s petition. The district court,

therefore, could not enter an anti-suit injunction.

       Additionally, we do not find any of the instances that would support an anti-suit

injunction to be present in this case. Because the heirship question at the center of


                                               14
Fernandez’s petition belongs in probate court, there is no threat to the district court’s

jurisdiction. Harper, 925 S.W.2d at 651. While Fernandez’s heirship application and

petition for an equitable bill of review hinge on her paternity, they are distinct actions and

do not amount to multiple suits or harassing litigation. With regard to public policy

considerations, the district court’s anti-suit injunction prevents Fernandez from proceeding

in the only forum capable of resolving her heirship issues. Cf. Gonzalez v. Reliant Energy,

Inc., 159 S.W.3d 615, 623 (Tex. 2005) (finding that a trial court did not abuse its discretion

in issuing an anti-suit injunction to prevent a defendant from having to defend two suits

when one of the suits would have been in an improper venue). If anything, the anti-suit

injunction appears to cut against this State’s public policy regarding open courts. See TEX .

CONST . art. I, § 13 (“All courts shall be open, and every person for an injury done him, in his

lands, goods, person or reputation, shall have remedy by due course of law.”).

Fernandez’s third issue is sustained.

                                       IV. CONCLUSION

       We reverse the district court’s summary judgment and remand the case to the

district court so that it can abate the underlying petition until the probate court resolves

Fernandez’s heirship application. Finally, the anti-suit injunction is reversed and a denial

of the Trustees’s request for injunctive relief is rendered.



                                                           /s/ ROGELIO VALDEZ
                                                           ROGELIO VALDEZ,
                                                           Chief Justice


Opinion delivered and filed
this the 22nd day of May, 2008.


                                              15